Name: Commission Directive 2004/2/EC of 9 January 2004 amending Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for fenamiphos (Text with EEA relevance)
 Type: Directive
 Subject Matter: plant product;  marketing;  agricultural activity;  foodstuff;  deterioration of the environment;  health
 Date Published: 2004-01-21

 Avis juridique important|32004L0002Commission Directive 2004/2/EC of 9 January 2004 amending Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for fenamiphos (Text with EEA relevance) Official Journal L 014 , 21/01/2004 P. 0010 - 0018Commission Directive 2004/2/ECof 9 January 2004amending Council Directives 86/362/EEC, 86/363/EEC and 90/642/EEC as regards maximum residue levels for fenamiphos(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 86/362/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on cereals(1), as last amended by Commission Directive 2003/62/EC(2), and in particular Article 10 thereof,Having regard to Council Directive 86/363/EEC of 24 July 1986 on the fixing of maximum levels for pesticide residues in and on foodstuffs of animal origin(3), as last amended by Commission Directive 2003/60/EC(4), and in particular Article 10 thereof,Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on products of plant origin, including fruit and vegetables(5), as last amended by Commission Directive 2003/69/EC(6), and in particular Article 7 thereof,Whereas:(1) In the case of cereals and products of plant origin including fruit and vegetables, residue levels reflect the use of minimum quantities of pesticides necessary to achieve effective protection of plants, applied in such a manner that the amount of residue is as low as is practicable and toxicologically acceptable, having regard, in particular to the protection of the environment and the estimated dietary intake of consumers. In the case of foodstuffs of animal origin, residue levels reflect the consumption by animals of cereals and products of plant origin treated with pesticides, and where relevant, the direct consequences of the use of veterinary medicines. Community maximum residue levels (MRLs) represent the upper limit of the amount of such residues that might be expected to be found in commodities when good agricultural practices have been respected.(2) MRLs for pesticides are kept under review and changed to take account of new information and data. MRLs are fixed at the lower limit of analytical determination where authorised uses of plant protection products do not result in detectable levels of pesticide residue in or on the food product, or where there are no authorised uses, or where uses which have been authorised by Member States have not been supported by the necessary data, or where uses in third countries resulting in residues in or on food products which may enter into circulation in the Community market have not been supported by the necessary data.(3) In the case of fenamiphos, a Member State informed the Commission of its desire to revise national MRLs in accordance with Article 8 of Directive 90/642/EEC, in the light of concerns about consumer intake. A proposal for the review of Community MRLs was submitted to the Commission.(4) The lifetime and short term exposure of consumers to fenamiphos referred to in this Directive via food products has been reassessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation(7). It is calculated that the MRLs fixed in this Directive will not lead to unacceptable consumer exposure.(5) Where relevant, the acute exposure of consumers to those pesticides via each of the food products that may contain residues has been assessed and evaluated in accordance with Community procedures and practices, taking account of guidelines published by the World Health Organisation. It is concluded that the presence of pesticide residues at or below the MRLs proposed in this Directive will not cause acute toxic effects.(6) Through the World Trade Organisation, the Community's trading partners have been consulted about the MRLs proposed in this Directive and their comments on these levels have been taken into account.(7) The opinions of the Scientific Committee for Plants have been taken into account, in particular its advice and recommendations concerning the methodology to be followed for the protection of consumers of agricultural products treated with pesticides.(8) The Annexes to Directives 86/362/EEC, 86/363/EEC and 90/642/EEC should therefore be amended accordingly.(9) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1In part A of Annex II to Directive 86/362/EEC the following rows are added:">TABLE>"Article 2In part B of Annex II to Directive 86/363/EEC the following row is added:">TABLE>"Article 3Annex II to Directive 90/642/EEC is amended as follows:"The MRLs for fenamiphos in the Annex to this directive are added to the MRLs in Annex II to Directive 90/642/EEC."Article 4Member States shall adopt and publish the provisions necessary to comply with this Directive by 31 July 2004 at the latest. They shall forthwith inform the Commission thereof.They shall apply those provisions from 1 August 2004.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 5This Directive shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.Article 6This Directive is addressed to the Member States.Done at Brussels, 9 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 221, 7.8.1986, p. 37.(2) OJ L 154, 21.6.2003, p. 70.(3) OJ L 221, 7.8.1986, p. 43.(4) OJ L 155, 24.6.2003, p. 15.(5) OJ L 350, 14.12.1990, p. 71.(6) OJ L 175, 15.7.2003, p. 37.(7) Guidelines for predicting dietary intake of pesticide residues (revised), prepared by the GEMS/Food Programme in collaboration with the Codex Committee on Pesticide Residues, published by the World Health Organisation 1997 (WHO/FSF/FOS/97.7).ANNEX">TABLE>"